Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract uses the term, “means”.  Correction is required.  See MPEP § 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Liquid micrometer for low viscosity liquids.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Hyatt et al. (2011/0209529) (hereinafter Hyatt) in view of Yoshimoto (JPS60171511).
Regarding claim 1, Hyatt teaches a liquid micrometer (200) in which liquid supplied from liquid supply means (302) is injected from a discharge nozzle (202) toward a work (207) to measure a size of the work, wherein the liquid micrometer comprises: a liquid flow path (203) which supplies the liquid from the liquid supply means to the discharge nozzle; a flow rate sensor (206) provided in the liquid flow path; and a calculating section which calculates the size of the work from the pressure (computer 210).
Hyatt does not teach a control valve provided in the liquid flow path between the liquid supply means and the flow rate sensor; a controller which controls the control valve such that a flow rate measured by the flow rate sensor becomes equal to a set value; a pressure sensor which measures pressure of the liquid injected from the discharge nozzle.
Yoshimoto teaches a control valve (3) which controls the control valve such that a flow rate measured by the flow rate sensor (4) becomes equal to a set value provided in the liquid flow 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to apply the teaching of the control valve and the controller with the pressure sensor arrangement in the device of Hyatt in order to control the flow rate as taught by Yoshimoto since such flow control and the use of a pressure sensor of a flow sensor would be within the scope of a skilled individual to control the rate of flow to the nozzle such that a specific pressure is provided to the liquid at the nozzle.
Regarding claims 4 and 5 Hyatt in view of Yoshimoto do not teach the liquid flow path and the discharge nozzle formed from metal, alloy steel, glass, ceramic or engineering plastic or the liquid having low viscosity liquid having kinetic viscosity of less than 20 mPa-s, however, it is within the scope of a skilled individual to select a specific material or the liquid having a specific kinetic viscosity as a matter of design choice as the material for the nozzle has to be cession resistant and the fluid used in the device has to be of a specific viscosity in order to flow precisely through the opening of the nozzle.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hyatt in view of Yoshimoto as applied to claim 1 above, and further in view of Kenji (JPS60158208).
Regarding claim 2, Hyatt in view of Yoshimoto teach all the claimed features except for the circulation flow path branching off from the liquid flow path between the liquid supply means and the control valve and joining up with an upstream side flow path of the liquid supply means; and a circulation control valve provided in the circulation flow path. Kenji teaches the circulation flow path (5) branching off from the liquid flow path between the liquid supply means(3)  and the control valve  (14) and joining up with an upstream side flow path of the liquid supply means; and a circulation control valve (4) provided in the circulation flow path. It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a recirculation path and a recirculation control valve as taught by Kenji in the combined device since such an arrangement would guarantee a minimum flow rate passing through the pump and avoid a low flow rate operation range of the pump. 
Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hyatt in view of Yoshimoto as applied to claim 1 above, and further in view of Wulteputte (2004/0262428).
Regarding claim 3, Hyatt in view of Yoshimoto teach all the claimed features the flow rate sensor is composed of a pressure transducer as a flow meter but does not teach a plurality of pressure sensors, any of the pressure sensors constituting the flow rate sensor is used as the pressure sensor which measures the pressure of the liquid injected from the discharge nozzle. Wulteputte teaches a plurality of pressure sensors (50, 56), any of the pressure sensors constituting the flow rate sensor is used as the pressure sensor which measures the pressure of the liquid injected from the discharge nozzle (Fig. 2). It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a plurality of pressure sensors in the line that can act as a flow rate sensor (a differential type) and also use one of the pressure sensors to measure pressure of the liquid to the nozzle since it is not more than an obvious variant of arranging and using the flow sensor components in order to perform multiple measurements. 
Regarding claim 6, the liquid being etching liquid of a silicon wafer is nothing more than an intended use of the device in a semiconductor manufacturing facility where the etching liquid for the silicon wafer would be used.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kraus et al. (2012/01311815) teach the use of etching liquid being dispensed from a nozzle (16) onto a surface of a wafer. Yasuda (2014/0034164) teaches a plurality of pressure sensors places upstream and downstream of a restriction in order to perform flow measurements. Yamaguchi et al. (2012/0080104) teach a diagnosis mechanism including a plurality of pressure sensors in a differential pressure type flow rate sensor and a flow control valve and a control mechanism to perform various operations related to control and diagnosis. Pagnon et al. (2017/0274667) teach a differential pressure type flow rate sensor using a plurality of pressure sensors and control valves used in printer for dispensing ink.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD R PATEL whose telephone number is (571)272-2187.  The examiner can normally be reached on Mon-Thu: 6:30-4:30; Mon: Telework; Tue-Thu: On Campus; Fri: Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HARSHAD R PATEL/Primary Examiner, Art Unit 2855                                                                                                                                                                                            7/27/2021